Case 2:85-cv-04544-DMG-AGR Document 1040-1 Filed 11/23/20 Page 1 of 3 Page ID
                                #:42148




                        EXHIBIT A

    TO NOVEMBER 23, 2020
     RESPONSE BY AMICI
     CURIAE LSPs TO ICE
   JUVENILE COORDINATOR
          REPORT
Case 2:85-cv-04544-DMG-AGR Document 1040-1 Filed 11/23/20 Page 2 of 3 Page ID
                                #:42149




 November 23, 2020

 Hon. Dolly M. Gee
 United States Courthouse
 350 West 1st Street
 Los Angeles, CA, 90012

        Re:     Licensing Status of Berks County Residential Center (BCRC)

 Dear Judge Gee,

 I am writing this letter to explain the current licensing status of BCRC. My law school clinic
 serves as counsel on J.S.C. v. Pa. Dep t of Human Services, No. 678 M.D. 2019 (Commw. Ct.
 filed Dec.17, 2019), which currently challenges the licensing status of BCRC.

 In Pennsylvania, the Department of Human Services (DHS),
 institutions. 62 P.S. § 902. No children s facility in Pennsylvania may operate without a license.
 62 P.S. § 1002. DHS has statutory authority to issue one-year licenses to children            . 62
 P.S. § 1009. DHS, however, has not issued an annual license for BCRC since 2015-16. Rather,
 DHS has entered into a series of stipulations since 2017 with BCRC that state that they permit
 [BCRC] to continue to operate pursuant to the 2016-2017 Certificate of Compliance despite the
 expiration of the Certificate of Compliance on February 21, 2017.

 On October 25, 2015, DHS provided notice to BCRC that it did not intend to renew its child
 residential facility license because BCRC was operating as a family detention facility, and
 therefore was not in compliance with the applicable law and regulations. On January 27, 2016,
 DHS issued a letter formally refusing to renew BCRC's 2016-17 license. BCRC has appealed
 this decision, which is currently pending before an administrative court housed within DHS.

 Petitioners in J.S.C. have argued that DHS has acted ultra vires, since no Pennsylvania law gives
 DHS the authority to enter into such stipulations. In the meantime, these stipulations have
 allowed BCRC to continue to operate for nearly five years, license-free, while its appeal goes
 forward.



                                               1
Case 2:85-cv-04544-DMG-AGR Document 1040-1 Filed 11/23/20 Page 3 of 3 Page ID
                                #:42150




 Please let me know if I can provide any further information.

 Best Regards,




 Jennifer J. Lee
 Associate Professor of Law




                                                  2
